Mr. Chief-Justice Waite
delivered the opinion of the court:
Our rules regulating appeals-from the Court of Claims require that the record shall contain, among other things, (Rule 1, sec. 2,) “ a finding by the Court of Claims of the facts in the case established by the evidence, in the nature of a special verdict, but not the evidence establishing'them; and a separate statement of the conclusions of law upon said facts on which the court founds its judgment or decree. The finding of fact aud conclusions of law to be certified to this court as a part of the record.”
The act of Congress under which this action was prosecuted requires the Court of Clams to find, among other things, the amount of the loss which has been sustained. This is essential.
In the finding of facts sent up in this record the loss does not appear. It is stated in the judgment as entered in form and alluded to in the opinion of the court, but is entirely omitted from the special finding, which is to be in the nature of a special verdict, and upon which alone we are to act.
The object of the rule is to“bring the case here for our action as upon a special verdict, leaving us to apply the law to the facts as found, and not to decide upon the weight of the evidence.
*67Upou the facts set forth iu the special finding, this judgment cannot be sustained, because of the omission to state the amount of the loss. As in our action upon the appeal we do not look beyond the finding, the judgment must be reversed on account of an insufficient finding, and the cause remanded for such further proceedings as law and justice may require.